IN THE SUPREME COURT OF IOWA

                                  No. 19–2075

              Submitted December 14, 2021—Filed May 6, 2022


STATE OF IOWA,

      Appellant,

vs.

MARK BERNARD RETTERATH,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Mitchell County, James M. Drew,

Judge.



      The State appeals an order granting the defendant a new trial on his

conviction for solicitation to commit murder. DECISION OF COURT OF

APPEALS AFFIRMED; DISTRICT COURT JUDGMENT REVERSED AND

REMANDED.




      McDermott, J., delivered the opinion of the court, in which all participating

justices joined. Waterman, J., took no part in the consideration or decision of

the case.
                                       2




      Thomas J. Miller, Attorney General, and Louis S. Sloven (argued),

Assistant Attorney General, for appellant.



      Jessica Donels (argued), Alfredo Parrish, and Gina Messamer of Parrish

Kruidenier Dunn Gentry Brown Bergmann & Messamer L.L.P., Des Moines, for

appellee.
                                        3


McDERMOTT, Justice.

      A jury convicted Mark Retterath of solicitation to commit murder. Before

his trial, Retterath sought to obtain the privileged counseling records of two of

the State’s key witnesses on the basis that these records might contain critical

exculpatory information for his defense. The district court denied his requests.

The court of appeals overturned this ruling and remanded for the district court

to review the counseling records to determine whether they in fact contained

exculpatory information and, if so, whether Retterath should receive a new trial.

      But the statute that establishes the process for this type of review doesn’t

explain how the court is to acquire the records in the first place. The documents

that the defendant seeks are confidential medical records; the court doesn’t have

them, the State doesn’t have them, and the defendant obviously doesn’t have

them. In this case, one of the two witnesses refused to waive his privilege and

voluntarily permit the release of his records. The district court ordered the State

to procure the records. The State subpoenaed two federal agencies believed to

have the records. But these agencies, citing limitations on disclosing patient

health records under federal law, refused to turn them over.

      With the State’s subpoenas having hit an apparent dead end, the State

and Retterath deemed the records unobtainable. The district court, finding itself

without any medical records to review, presumed that the records contained

exculpatory information and granted Retterath a new trial at which the key

witness associated with the missing records would be barred from testifying.
                                         4


      The State appealed. The court of appeals reversed the district court’s

ruling, holding that the unavailability of the records didn’t entitle Retterath to a

retrial. We granted Retterath’s request for further review.

                                         I.

                                         A.

      The peculiar facts of this case bear some resemblance—intentionally so,

apparently—to those seen in fictional television dramas. Retterath was charged

in 2015 with sex abuse in the third degree for sexually abusing his neighbor,

C.L. (whom, to avoid repeated use of initials, we’ll refer to as “Cal,” although

that’s not his real name). While out on bail, Retterath allegedly then formed a

plot to kill Cal with two other men, Aaron Sellers and J.R. (whom we’ll similarly

refer to as “Junior”). According to Sellers, the method of murder developed as a

copycat to a surreptitious poisoning technique employed in the acclaimed

television show Breaking Bad. It involved acquiring castor beans, extracting the

deadly toxin ricin from the beans, mixing the ricin with recreational drugs, and

leaving the drugs for Cal to find and ingest. Cal’s death from the poison, it was

hoped, would appear to be an accidental drug overdose.

      At trial, as to the murder plot, Sellers testified that Retterath at one point

discussed paying a hitman (apparently with silver bullion as the form of

payment) to shoot Cal. Sellers also testified about Retterath’s pursuit of the ricin-

from-castor-beans plan, and that Retterath even showed him castor beans that

he’d purchased online. Sellers stated that Retterath asked him to write down a

list of items needed to carry out the murder plot. The list (offered as an exhibit)
                                         5


included “6 big rolls of wide duct tape,” “50 or 60 large heavy duty Hefty bags”

without drawstrings, a “SawsAll” (a type of powered reciprocating saw) with “3

new blades . . . 6 inches long,” a power cord, “25 gallon containers gasoline,”

large sections of “Vi[s]queen” (a type of polyethylene plastic sheet) or tarps, and

“vacuum sealer (food saver)” bags, along with $220 cash that Retterath owed

Sellers. Sellers testified that he ultimately told Retterath he wasn’t interested in

being part of the murder plot. When Retterath purportedly asked if Sellers knew

anyone else who might be, Sellers responded that he’d look into it but never

intended to and never did.

      On cross-examination, Sellers admitted that Retterath sometimes

appeared simply to be “venting” about Cal and that Sellers had told police that

the plans to kill Cal were at least somewhat “fantastical” and “dude was just

talking.” Sellers admitted that he didn’t have any knowledge that Retterath had

actually put ricin-laced drugs out for Cal to consume or that he’d hired a hitman

to shoot Cal. Retterath’s lawyer didn’t ask Sellers about his mental health on

cross-examination.

      Junior testified at trial that he was a drug addict but had been sober for

roughly four months leading up to trial. Junior similarly testified that after

Retterath’s arrest for sexually abusing Cal, Retterath frequently talked about

killing Cal, including the plot to put ricin in drugs for Cal to consume after Junior

had described a similar ricin extraction and poisoning on an episode of Breaking

Bad. The two apparently agreed that heroin would be the best drug to mix with

the ricin because it was most similar in color. Junior described his role in the
                                            6


plot involved getting the drugs and placing them at Cal’s house since Retterath

had a no-contact order with Cal. Junior testified that Retterath had shown him

the castor beans he’d purchased and printouts of how to build a machine to

extract ricin from the castor beans.

      On cross-examination, Junior admitted that he frequently talked about

getting drugs with Cal and that on one occasion Cal paid Junior to get him drugs.

He acknowledged that, in his deposition on Retterath’s sex abuse charge,

Retterath was often “venting” about being angry with Cal. Junior admitted to

never seeing any actual ricin, only the intact castor beans. And Junior also

admitted that during the time of the alleged plot he was still using drugs.

      Sellers and Junior went to the police to report their concerns about

Retterath’s activities, which instigated an investigation that resulted in adding

solicitation of murder and attempted murder charges against Retterath in

addition to the pending sex abuse charges.

      The parties had access to the transcript of a deposition taken of Sellers

from April 2015 in an unrelated shooting case. Sellers in this 2015 deposition

noted that his parole officer had described him as “one of the best liars they’ve

ever dealt with.” He admitted to lying both to his probation officers and to the

police officers investigating the shooting case. Sellers stated that he’d been

diagnosed with schizophrenia and was taking medication for it. His symptoms

included auditory hallucinations. Sellers also admitted to drinking while on his

medication, describing the substances in combination as making him “loopier”

and intensifying the intoxicative effect.
                                         7


      Sellers was also deposed in this case a year later—in April 2016. At that

time, he testified to being on disability for post-traumatic stress disorder (PTSD).

He also indicated he was currently receiving mental health treatment. But when

asked, “Are you willing to talk to me about your diagnosis that leads to your

treatment that you had for the PTSD and the disability?”, Sellers answered, “No.”

Retterath’s lawyer didn’t pursue that line of questioning further.

      Retterath filed pretrial motions requesting that the district court review

the confidential medical records under section 622.10(4) of Cal, Sellers, and

Junior. The district court denied the motion as to Sellers and Junior. At trial,

the jury heard testimony from Sellers, Junior, Retterath, and a collection of other

witnesses. Retterath didn’t ask Sellers about his mental health or try to

introduce his deposition testimony regarding his schizophrenia. The jury

convicted Retterath of sex abuse in the third degree, solicitation to commit

murder, and attempted murder.

                                        B.

      Retterath appealed, arguing that the evidence was insufficient to support

his convictions and that the district court erred in denying his pretrial motions

seeking the court’s review of Sellers’s and Junior’s privileged counseling records

under Iowa Code section 622.10(4) (2018). The court of appeals agreed with

Retterath that there was insufficient evidence to support the conviction on the

attempted murder count because the State failed to prove that Retterath

“assaulted” Cal by committing an overt act, and reversed his conviction as to

that count. The court of appeals also determined that the district court erred in
                                         8


denying Retterath’s requests to review Sellers’s and Junior’s mental health

records since he’d made a “plausible showing” under Iowa Code section

622.10(4)(a)(2) that the records contained exculpatory information unavailable

from another source.

      The court of appeals in its remand order directed that if, after reviewing

the records, the court found no exculpatory evidence, then it was to affirm the

conviction for solicitation to commit murder. But if it found exculpatory evidence

in the records, it was to perform the balancing test outlined in the statute to

assess whether Retterath should receive a new trial on the conviction for

solicitation to commit murder.

      On remand, the district court entered an “Order for Production of

Documents” that granted Retterath’s earlier pretrial motions requesting that the

district court review the confidential medical records of Sellers and Junior under

section 622.10(4). The order specified: “The State shall produce the requested

records to the undersigned without unreasonable delay and file a notice of

compliance with the clerk identifying the facilities from which the documents

were obtained and the number of pages from each.”

      The State obtained Junior’s records. But the State had no similar success

in procuring Sellers’s records. Sellers refused to consent to releasing his records.

The State issued a subpoena for the records to two federal agencies: the United

States Social Security Administration and the United States Probation and

Parole Office. Both agencies refused to comply. According to filings by the State,

the Social Security Administration’s Office of General Counsel responded that
                                         9


the state-issued subpoena supplied none of the conditions necessary to permit

release of the confidential records. The Probation and Parole Office sent the State

an email refusing to turn over records on the same grounds, and further refusing

to provide the names of the “vendors”—the clinics where Sellers actually received

treatment.

      Confronted with these denials from federal agencies based on federal law,

in an email exchange between the district court and the lawyers for the parties,

the district court asked the lawyers for both parties to look into other possible

methods for acquiring the records. In response, Retterath’s lawyer contacted an

administrative law judge with the Social Security Administration but was unable

to make progress around the earlier denial.

      Retterath ultimately filed a motion to dismiss his solicitation-of-murder

conviction, alleging a violation of his statutory right to an in camera review based

on the State’s failure to produce Sellers’s records. The State resisted, arguing

that it wasn’t responsible for the delay and that dismissal of the conviction would

constitute a remedy beyond the scope of the court of appeals remand order. The

district court denied the motion to dismiss but ordered that Retterath receive a

new trial with Sellers barred from testifying. The State appealed. The court of

appeals reversed, holding that the district court erred in finding that records

unavailable for review under section 622.10(4) should be presumed exculpatory,

and thus holding that the district court erred in granting a new trial. We granted

Retterath’s application for further review of the court of appeals ruling.
                                          10


                                          II.

      Iowa Code section 622.10 generally prevents a mental health professional

from disclosing “any confidential communication properly entrusted to the

person in the person’s professional capacity” associated with the patient’s

treatment. Iowa Code § 622.10(1). The statute specifically forbids disclosing

these records to a defendant in a criminal action, with two exceptions.

      The first exception requires a showing that the holder of the privilege

voluntarily waived the confidentiality privilege. Id. § 622.10(4)(a)(1). The second

exception requires the defendant to demonstrate a “reasonable probability” that

the records are “likely to contain exculpatory information that is not available

from any other source and for which there is a compelling need for the defendant

to present a defense in the case.” Id. § 622.10(4)(a)(2)(a). If the defendant satisfies

the threshold showing for the second exception, the district court must review

the records “in camera” (privately, without the parties present) to determine

whether the records contain exculpatory information. Id. § 622.10(4)(a)(2)(b). If

the court determines from its review that the records contain exculpatory

information, the court must then “balance the need to disclose such information

against the privacy interest of the privilege holder.” Id. § 622.10(4)(a)(2)(c). If the

court finds the balance tilts in favor of disclosure, the portions of the records

containing exculpatory information must be disclosed to the defendant and

counsel. Id. § 622.10(4)(a)(2)(d).

      The statute doesn’t address what happens when the witness’s records are

reasonably likely to contain exculpatory information but are unavailable for
                                        11


review. The statute likewise doesn’t address an equally important preliminary

question: Which party bears the burden of seeking and acquiring the confidential

records for the review in the first place?

      We’ve recognized a witness’s right to maintain the privilege covering her

own medical records in disputes applying section 622.10(4). In State v.

Thompson, we analyzed a facial challenge to the constitutionality of section

622.10(4) in a case where the defendant sought an alleged victim’s confidential

records. 836 N.W.2d 470, 489–90 (Iowa 2013). In upholding the constitutionality

of the statute, we stated that a witness’s privilege in keeping confidential the

witness’s own medical records may outweigh the defendant’s constitutional right

to present a complete defense. Id. If a defendant’s “general due process right”

allowed the defendant to acquire all privileged evidence in discovery, we

reasoned, many important privileges that courts have long protected (spousal,

clergy, attorney–client, among others) would be undermined. Id. We found that

the statute’s procedures struck an appropriate balance among the competing

rights at issue. Id. at 490.

      Retterath argues that he has a statutory entitlement to the court’s private

review of the witness’s medical records because the statute states that “the court

shall conduct an in camera review” after the defendant establishes a reasonable

probability that    the records contain exculpatory evidence.         Iowa Code

§ 622.10(4)(a)(2)(b) (emphasis added). Because that review didn’t happen,

Retterath urges, his remedy is a new trial, this time without that witness’s

testimony. His argument at least implicitly presupposes a duty on the State to
                                         12


procure the records of any prosecution witness whose records are subject to the

section 622.10(4) review and a right not to be confronted with testimony from

any witness if the State fails in this duty. But a closer analysis of the duties at

issue—and who properly bears those duties—suggests that this premise is

flawed.

      Prosecutors must seek to ensure that defendants receive a fair trial, as

their primary objective is “to see that justice is done, not to obtain a conviction.”

State v. Graves, 668 N.W.2d 860, 870 (Iowa 2003). But a criminal prosecution

remains an adversarial process, and a prosecutor’s duty to ensure a fair trial

doesn’t mean that the State must work both sides of the case. “The prosecutor

has no duty to seek out exculpatory evidence.” Hamann v. State, 324 N.W.2d

906, 914 (Iowa 1982). Likewise, “[t]he prosecution bears no responsibility to

volunteer information not in its possession and of which it is unaware.” Id.; see

also United States v. Tierney, 947 F.2d 854, 864 (8th Cir. 1991) (“It is well settled

that there is no ‘affirmative duty upon the government to take action to discover

information which it does not possess.’ ” (quoting United States v. Beaver, 524

F.2d 963, 966 (5th Cir. 1975))). In fact, Retterath has not asked that the State

be ordered to produce the records; he just asked for “subpoenas of the mental

health records of Aaron Sellers.”

      Iowa Rule of Criminal Procedure 2.14(2)(a)(1) requires that prosecutors

turn over documents in discovery that are “within the possession, custody or

control of the state.” This includes “a duty to learn of any favorable evidence

known to . . . others acting on the government’s behalf in the case, including the
                                       13


police.” DeSimone v. State, 803 N.W.2d 97, 103 (Iowa 2011) (omission in original)

(quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)). But “when evidence is

equally accessible to the defendant and the State, the State is not required to

produce it.” State v. Stratton, 519 N.W.2d 403, 405 (Iowa 1994).

      It’s undisputed that the confidential records sought in this case are not in

the custody of the State or any of its agents. In a criminal case, the prosecution

generally bears both the “production burden,” meaning that the state must come

forward with the evidence to support its claims, and the “persuasion burden,”

meaning that the state bears the responsibility to convince the fact finder of its

contentions (to the “beyond a reasonable doubt” standard in criminal cases). See

State v. Lewis, 242 N.W.2d 711, 717 (Iowa 1976) (en banc). A defendant may,

but isn’t required to, introduce evidence to counter the state’s case. State v.

Stump, 119 N.W.2d 210, 218 (Iowa 1963) (“In the trial of a criminal case a

defendant is not required to do anything.”).

      In this case, the counseling records that Retterath seeks are designed to

impeach the credibility of the State’s witness. The State generally has no duty to

obtain discovery not within the “possession, custody or control” of the State or

parties under the State’s control to enable the defendant to impeach the State’s

witnesses. Iowa R. Crim. P. 2.14(2)(a)(1); Hamann, 324 N.W.2d at 914. That

responsibility naturally resides with the defendant. “Due process does not

preclude placing the burden of production on an accused person on a defensive

issue in a criminal case.” Skinner v. Ruigh, 351 N.W.2d 182, 185 (Iowa 1984).
                                        14


      Allocating discovery responsibilities on parties in this fashion logically

aligns both incentives and access. Where the state has no better access to

discovery materials that the defendant seeks than does the defendant, the

defendant possesses a far stronger incentive to track down the materials than

does the state. See State v. Galloway, 187 N.W.2d 725, 729 (Iowa 1971). The

district court order required the State to procure the counseling records in this

case, which is contrary to this principle.

      Retterath acknowledged at oral argument that there might well be other

means to obtain Sellers’s mental health records that he did not pursue in the

district court. He conceded at oral argument, for instance, that he could have

deposed Sellers and asked for the names of Sellers’s individual providers of

counseling services and then issued subpoenas directly to those providers. Or if

entities outside the federal government actually paid the bills of Sellers’ mental

health providers, Retterath could have sought information from them. And

indeed, in Retterath’s original motion to subpoena the records, Retterath states

that he sometimes drove Sellers to counseling appointments, and even

specifically identifies by name a clinic where Sellers received treatment.

      Retterath thus had information about at least one provider from whom

counseling records could be sought directly, and potentially without the need to

overcome the obstacles presented by the federal agencies. The record doesn’t

explain why, exactly, subpoenas were issued only to the federal agencies. We’re

left to speculate that the potential federal agencies were chosen for subpoena

purposes because Sellers perhaps had to provide his counseling records for proof
                                         15


of eligibility for Social Security disability benefits or payment of services, or for

proof of compliance with probation requirements. But nothing in the record

suggests that the Social Security Administration or Probation and Parole Office

actually provided the counseling services at issue to Sellers, and indeed the

Probation and Parole Office’s response to the subpoena—that it could not

disclose the names of the “vendors” of the services—supports this.

      What’s more, a party unable to acquire documents from federal agencies

using a subpoena might also obtain the records by making a “Touhy” request.

See U.S. ex rel. Touhy v. Ragen, 340 U.S. 462 (1951). Touhy regulations provide

procedures for parties requesting federal documents when, as in this case, the

federal government isn’t a party to the case. If the federal government improperly

denies a state criminal defendant’s Touhy request, the defendant “may assert his

constitutional claim to the investigative information before the district court,

which possesses authority under the APA to compel the law enforcement agency

to produce the requested information.” United States v. Williams, 170 F.3d 431,

434 (4th Cir. 1999) (“APA” referring to the federal Administrative Procedure Act).

The record suggests that the State did pursue a Touhy request with at least one

of the federal agencies, but neither Retterath nor the State appealed the decision

denying the request.

      Retterath hasn’t alleged, let alone attempted to show, that the State acted

in bad faith or otherwise did anything to purposefully deny him access to this

evidence. In State v. Dulaney, we held that evidence of a blood test was still

admissible despite the State’s accidental destruction of the original blood
                                        16


sample. 493 N.W.2d 787, 790 (Iowa 1992). Our analysis would certainly be

different if Retterath were to establish that the State, for example, persuaded a

witness not to waive her privilege or otherwise obstructed access to the records

sought under the statute. But lacking this type of evidence of bad faith by the

State, the remedy that Retterath seeks in this case—a new trial that bars

testimony from a key witness because the witness hasn’t voluntarily agreed to

divulge his own confidential health records—is an extreme remedy absent in the

language of section 622.10(4).

      Retterath acknowledged on appeal that other possible avenues to pursue

the information have not been exhausted. The defendant himself claimed to have

personally driven Sellers to a counseling appointment and (in an earlier motion)

even named the clinic. On the record before us, we simply are not convinced that

the records were truly unobtainable from any source. It’s worth noting, too, that

after declaring the records unobtainable, each side proceeded to argue that the

unobtainability of the records required a ruling in its favor.

      Both the parties and the district court were without the benefit of our

opinion today placing the burden on the defendant to pursue to the fullest extent

possible all paths for obtaining the records under section 622.10(4). The district

court’s order directs the State, not Retterath, to procure the confidential records

in this case. The trial court erred in allocating the discovery burden and ordering

a new trial without requiring the defendant to show that he’d exhausted every

available avenue to lawfully obtain the medical records for the court to review.
                                        17


      As we’ve stated before, “When a district court doesn’t have the guidance of

a particular test or applies the incorrect standard, ‘we remand for new findings

and application of the correct standard.’ ” State v. Barrett, 952 N.W.2d 308, 314

(Iowa 2020) (quoting State v. Robinson, 506 N.W.2d 769, 770–71 (Iowa 1993)).

The appropriate remedy in this case is to remand to give Retterath an

opportunity to fulfill his burden—as we’ve now established—to obtain the

confidential records he seeks under section 622.10(4). Retterath may, and

indeed should, avail himself of every weapon in the discovery arsenal at his

disposal in pursuit of the records.

      The unavailability of Sellers’s mental health records, should Retterath fail

in his forthcoming attempt to obtain the records, will not entitle Retterath to a

new trial and the exclusion of Sellers’s testimony. Again, the records are not in

the State’s possession or control, and a trial without them thus doesn’t create a

due process or compulsory process violation. See, e.g., United States v. Hsieh Hui

Mei Chen, 754 F.2d 817, 824 (9th Cir. 1985) (“While the prosecution must

disclose any information within the possession or control of law enforcement

personnel, it has no duty to volunteer information that it does not possess or of

which it is unaware.” (citations omitted)). Nor is there a Confrontation Clause

violation in this case. See Pennsylvania v. Ritchie, 480 U.S. 39, 53 (1987) (“[T]he

Confrontation Clause only guarantees ‘an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, and to

whatever extent, the defense might wish.’ ” (quoting Delaware v. Fensterer, 474

U.S. 15, 20 (1985) (per curiam))). Indeed, the record makes clear that Retterath
                                         18


already had information about Sellers’s mental health issues that he could have

used to impeach Sellers in front of the jury. Retterath already possessed, for

instance, Sellers’s sworn admissions in a deposition that he’d been diagnosed

with schizophrenia, had experienced auditory hallucinations, and would

sometimes drink while taking his medication. Yet Retterath didn’t attempt to

cross-examine Sellers with any of this existing material. We find, on the record

before us, that Retterath is not entitled to a new trial if Sellers’s mental health

records ultimately prove unobtainable on remand.

                                         III.

      We lack the gift of prophecy to enable us to say with certainty whether

Retterath will be successful in procuring Sellers’s counseling records directly

from Sellers’s actual providers or whether the records are truly unobtainable.

But we find the discovery burden to obtain the records was improperly placed

on the State rather than Retterath. On remand, if Retterath successfully

procures the records, the district court must then conduct its review of any

records obtained—as it still must do for the records already obtained for Junior—

under the materiality standard we described in State v. Barrett to determine if

Retterath should receive a new trial. 952 N.W.2d at 313–14. Retterath’s potential

failure to procure Sellers’s mental health records will not entitle him to a retrial.

      DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

      All justices concur except Waterman, J., who takes no part.